Citation Nr: 0734000	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  97-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for substance abuse.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 due to treatment at a VA medical facility in May and 
June 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from December 1970 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the veteran appealed 
the denial of his claim to the Board, which in a December 
1997 decision, also denied the veteran's claim for 
entitlement to service connection for substance abuse.  
Thereafter, the veteran appealed the Board's decision to the 
Untied States Court of Appeals for Veterans Claims (Court), 
which in an August 1999 decision, affirmed the Board's 
decision.  However, the matter was appealed to the United 
States Court of Appeals for the Federal Circuit which 
remanded the matter to the Court. [citation redacted]) (order 
issued as mandate) (removing case from Federal Circuit 
argument calendar and remanding to the Court for further 
proceedings consistent with Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000)).  In a March 2003 decision, entered as 
judgment in April 2003, the Court vacated the Board's 
December 1997 decision and remanded the matter to the Board 
for readjudication.  The claim again came before the Board in 
April 2004.  However, it was remanded for further 
development.

This matter also comes to the Board on appeal from a December 
1999 decision of the Cleveland RO that denied the veteran's 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 due to treatment at a VA medical facility in May and 
June 1997.

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 due to treatment at a VA medical facility 
in May and June 1997 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.



FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's substance abuse was the result of his own willful 
misconduct and was not due to therapeutic purposes.

CONCLUSION OF LAW

Substance abuse was not, as a matter of law, incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.102, 3.301, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant that informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence, and requested that he submit any evidence in his 
possession pertaining to the claim.  The Board observes that 
the aforementioned letter did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.  However, despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
VA and private treatment records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  

The Board notes that the record does not contain the 
veteran's service medical records.  Requests were made to the 
National Personnel Records Center (NPRC), which indicated 
that it provided such records to the Cleveland RO in August 
1987.  In April 2005, the Cleveland RO checked various 
locations for the veteran's service medical records, but was 
unable to locate them.  Subsequently, in May 2005, the RO 
informed the veteran that he needed to complete a NA Form 
13055 (Request for Information Needed to Reconstruct Medical 
Data), which it attached to its correspondence   However, the 
veteran had not responded to such request for information.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
inform and assist the appellant at every stage of this case. 
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.

However, the Board is mindful that, in a case such as this, 
where service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  



Legal Criteria

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)(2007). 

In order to prove service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2002). VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis
 
The veteran asserts that service connection is warranted for 
substance abuse that he contends began in service.  However, 
the Board has reviewed all of the evidence of record and 
finds that service connection for substance abuse is not 
warranted.

As noted above, direct service connection for disability that 
is a result of the claimant's abuse of drugs is precluded for 
purposes of all VA benefits. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.301(a). Where drugs are used for therapeutic 
purposes ...it will not be considered of misconduct origin.  38 
C.F.R. § 3.301(c)(3).

In this case, the veteran contends that he became addicted to 
prescription methadone during a detoxification program at 
Fort Knox after a urinalysis test was positive for morphine.  
He asserts that there is no evidence that he took morphine or 
methadone for other than therapeutic purposes and that it was 
not a result of willful misconduct or drug abuse.

The evidence of record clearly demonstrates a history of drug 
abuse.  Indeed, post-service treatment records from as far 
back as 1979, reflect that the veteran has been variously 
diagnosed with, and treated for, alcoholism and cocaine, 
heroin, marijuana, and/or opiate dependence and/or abuse.  
However, the Board notes that post-service treatment records 
do not reflect that the veteran has ever used or been 
addicted to methadone.  As stated above, such treatment 
records reflect that he has been addicted to alcohol, 
cocaine, heroin, and/ or marijuana.  

Moreover, there is no evidence that the veteran was 
prescribed methadone in service during a detoxification 
program.  The Board recognizes that the veteran's service 
medical records have been reported to be unavailable.  
However, the veteran was provided the opportunity to submit 
alternate forms of evidence to show that he was prescribed 
methadone in service, but there is no corroborating 
documentation in the record to support his contention.  
Nevertheless, even if it had been found that the veteran had 
been prescribed methadone in service, there is no competent 
clinical evidence of record that such methadone use, which 
the veteran has indicated was provided during a drug 
detoxification program, resulted in his current drug 
addiction.  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's drug use was 
for therapeutic purposes.  Accordingly, as the evidence of 
record does not demonstrate that the veteran's drug abuse was 
other than the result of his own willful misconduct, the 
Board finds service connection for substance abuse as a 
primary disability is precluded by law.

The Board also finds that the veteran is not entitled to 
service connection for substance abuse on a secondary basis.  
In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the current version of § 1110, 
when read in light of its legislative history, does not 
preclude a veteran from receiving compensation for alcohol or 
drug-related disabilities arising secondarily from a service-
connected disability. However, the Federal Circuit held that 
§ 1110 precludes compensation for secondary disabilities that 
result from primary alcohol abuse.

In this case, however, the veteran does not contend that his 
drug use is the result of a service-connected disability.  
Moreover, the record does not demonstrate that he is service-
connected for any disability.  Therefore, the veteran is not 
entitled to a grant of service connection for substance abuse 
on a secondary basis.
 
In conclusion, the Board, for all of the foregoing reasons, 
finds that the veteran's claim for entitlement to service 
connection for substance abuse must be denied.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for substance abuse is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 due to treatment 
at a VA medical facility in May and June 1997, the record 
does not demonstrate that he has been provided the requisite 
VCAA notification.  As such, the Board finds that the claim 
must be remanded for compliance with VCAA requirements.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 due to treatment at a VA medical 
facility in May and June 1997, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
veteran should also be advised to send 
any evidence in his possession pertinent 
to his appeal to the VA.  Additionally, 
the veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if the claim is 
granted.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an appropriate period 
of time for response.  Thereafter, the 
case should be returned to the Board, if 
in warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


